Citation Nr: 0010725
Decision Date: 04/21/00	Archive Date: 09/08/00

DOCKET NO. 97-17 535               DATE APR 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESSES AT HEARING ON APPEAL 

The appellant and her brother-in-law

ATTORNEY FOR THE BOARD 

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1942 to
October 1945. He died on September 17, 1996. The appellant is his
widow.

This matter has been returned to the Board of Veterans' Appeals
(Board) for further review of the appellant's appeal from an
October 1, 1996, rating decision by the Columbia, South Carolina,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied her claim for service connection for the cause of the
veteran's death. The appellant testified on October 27, 1997, at a
hearing at the RO held in connection with her appeal. The Board
remanded the appeal to the RO on May 6, 1999, to obtain certain
additional VA records pertaining to examination and treatment of
the veteran at a VA medical center and to ask the appellant to
identify any other VA or Government medical facilities where the
veteran may have obtained treatment. The case has been returned to
the Board for further review on appeal.

REMAND

The veteran died in September 1996 as a result of multisystem organ
failure. Contributing causes of death included sepsis syndrome,
acute cholecystitis and chronic obstructive pulmonary disease.
During his lifetime, the veteran established service connection for
various disabilities associated with a gunshot wound to the right
neck in service for which a combined rating of 50 percent was in
effect at the time of his death.

A. Compliance with the prior remand order

The Board remanded the case to obtain additional VA medical records
which had been reported by the appellant and which were relevant to
the claim and in the

- 2 -

possession of the Federal Government. The Board is obligated by law
to obtain such records. 38 U.S.C.A. 5106 (West 1991); 38 C.F.R.
3.159(b) (1999). See also Counts v. Brown, 6 Vet. App. 473 (1994).
The Board also requested that the RO accord the appellant an
opportunity to submit other additional evidence or argument
relevant to the claim.

The VA medical records in question involve reports pertaining to
treatment received at various facilities during the veteran's
lifetime for a respiratory disorder. The only VA facility shown in
the record was the one at Oteen (Asheville) during recent years;
records from the VA facility in Greenville, South Carolina, dated
through 1975 are on file. The RO mailed a letter to the appellant
on May 25, 1999, requesting the names of medical providers and
indicated that the RO would obtain medical records from the Oteen
VA Medical Center. The appellant did not respond.

The May 25, 1999, RO letter was not fully compliant with the
Board's request since it did not specifically request that she make
a point of identifying the VA facilities from which the veteran had
received treatment. Obtaining that information was the whole point
of the Board's remand request, given that the Board was attempting
to follow up on statements the appellant had made at her hearing.
By mentioning that the RO would obtain the records from Oteen, the
RO letter may have invited the interpretation that the RO would
take care of obtaining VA records.

Pursuant to the Board remand, the RO issued a request to the VA
Medical Center in Asheville, North Carolina, for VA medical records
pertaining to the veteran, including hospital summaries and
outpatient treatment reports. That facility replied that the
veteran's records had been transferred to the VA outpatient clinic
in Greenville, South Carolina, in December 1985. The RO did not
make any followup request to the Greenville VA facility to obtain
these records. The file contains no such request to the Greenville
VA facility at any time since the reported records transfer in
December 1985. In view of the possibility that additional records
may still be on file at Greenville, a further request to that
facility remains necessary.

- 3 -

The obligation of the RO to implement requests by the Board was
discussed in a decision of the United States Court of Veterans
Appeals (Court) in the case of Stegall v. West, 11 Vet. App. 268
(1998), wherein the Court stated the following:

The protracted circumstances of this case ... demonstrate the
compelling need to hold, as we do, that a remand by this Court or
the Board confers on the veteran or other claimant, as a matter of
law, the right to compliance with the remand orders.... It matters
not that the agencies of original jurisdiction as well as those of
the VA responsible for evaluations, examinations, and medical
opinions are not under the Board as part of a vertical chain of
command which would subject them to the direct mandates of the
Board. It is the Secretary who is responsible for the "proper
execution and administration of all laws administered by the
Department and for the control, direction, and management of the
Department." 38 U.S.C. 303. Moreover, the Secretary is by statute
both the one to whom a veteran may appeal an initial denial as a
matter of right (38 U.S.C. 7104(a)), and a party, represented by
the General Counsel, to every appeal before this Court (38 U.S.C.
7263(a)). Finally, we hold also that where, as here, the remand
orders of the Board or this Court are not complied with, the Board
itself errs in failing to ensure compliance. . . . (Emphasis
supplied)

The ruling in Stegall requires that the present appeal be remanded
to the RO for completion of the actions previously specified by the
Board. The Court has not

- 4 -

given the Board any discretion to consider whether failure to
obtain the requested information would constitute harmless error.

B. Well-groundedness of the appellant's claim.

For the benefit of both the appellant and the RO, the Board also
seeks to clarify whether the appellants claim is well-grounded and,
if not, how it may be made be rendered well-grounded.

The requirement that a claim be well grounded under the law is
preliminary to establishing entitlement to any VA benefit. 38
U.S.C.A. 5107(a) (West 1991). The United States Court of Veterans
Appeals (Court) has defined a well-grounded claim as "a plausible
claim; such claim need not be conclusive, but only plausible, to
satisfy the initial burden. Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990). Once the initial burden of submitting a well-grounded claim
has been met, the VA is obligated under 5107(a) to assist in
developing the facts pertinent to the claim. The Court has held
that the VA is prohibited from assisting a claimant in developing
a claim which is not well grounded. Morton v. West, 12 Vet. App.
477 (July 14, 1999), req. for en banc consideration by a judge
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In general, a claim for service connection is well grounded when
there is competent evidence of a current disability (a medical
diagnosis), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992);
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), of incurrence or
aggravation of a disease or injury service,. Cartwright v.
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App.
465 (1994), and of a nexus between the in-service injury or disease
and the current disability. Grottveit v. Brown, 5 Vet. App. 91, 93;
Lathan v. Brown, 7 Vet. App. 359 (1995). See also Epps v. Gober,
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West,
118 S. Ct. 2348 (1998). In claims involving the issue of
entitlement to service connection for the cause of death of a
veteran, the first requirement, evidence of a

- 5 -

current disability, will always have been met (the current
disability being the condition that caused the veteran to die), but
the last two requirements must be .supported by evidence of record.
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

In the present case the appellant is seeking to establish that the
service connected disabilities brought about the onset of lung
disease. Medical evidence will required to substantiate that
theory.

The Court has held that there may be a VA obligation to advise the
claimant of the evidence necessary to render a claim well grounded.
See Robinette v. Brown, 8 Vet. App. 69 (1995) (a layperson's
account of what a physician said is not medical evidence that can
well ground a claim). In the present case, the strongest evidence
both to establish the claim as well-grounded and to allow the
appellant ultimately to prevail on the merits would be medical
evidence documenting the existence of a medical nexus between the
service-connected disabilities and either a respiratory disorder or
any of the other disorders noted to have contributed to the
veteran's death. Such evidence necessarily includes all records of
treatment during the veteran's lifetime, including the complete
reports pertaining to the veteran's terminal hospitalization. Most
importantly, such evidence should include a statement of medical
opinion linking the onset of respiratory disability or other
contributory disorders to the veteran's service-connected
disabilities. The appellant cites a statement from W. H. Hollinger
noting the possibility of such a link, but the language of the
opinion is more in the nature of a conjecture or a speculation than
of a definite conclusion. The Court has held on numerous occasions
that medical evidence containing no more than speculative language
does not have probative value to support a claim. See Bostain v.
West, 11 Vet. App. 124 (1998); Beausoleil, supra; Obert v. Brown,
5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228,
230 (1992).

In this context, it appears that the record as it now stands would
not support a finding that the appellant's claim is well grounded.
In the absence of a well-

- 6 -

grounded claim, the VA is not subject to the statutory duty under
38 U.S.C.A. 5107 (West 1991 & Supp. 1998) to provide assistance in
developing the evidence required to support such claim. See Morton,
Epps, Id. The Board is obligated to remand the appeal for the
reason explained above, but the additional information regarding
the apparent non-well-groundedness of the claim is provided to the
appellant so that she may attempt to develop the record on her own,
if she so desires.

If the record before the Board is inadequate, a remand is required.
Green v. Derwinski, 1 Vet. App. 121 (191). Accordingly, the case is
remanded to the RO for the following actions:

1. The RO should obtain all available outpatient treatment records
from the VA facilities in Columbia and Greenville, South Carolina.

2. The appellant should be asked specifically whether the veteran
received examination or treatment from any VA facilities other than
Greenville or Oteen; if so, all available records from such
facilities should be obtained.

3. The appellant should be informed that she has the right to
obtain and submit a further statement from Dr. Hollinger or any
other physician providing a medical basis for her allegation that
the respiratory disorder that contributed to the veteran's death
was a direct consequence of his service-connected wound residuals.
She should be informed that the language of such an opinion should
be definite and nonspeculative.

7 -

4. When the record is complete, the RO should make a determination
as to whether the claim for service connection for the cause of
death is well grounded. If it is so found, the file should be
reviewed to determine whether any other evidentiary development is
required in order for the VA to satisfy the statutory duty to
assist; if so, such development should be undertaken. Such
development should include review of the file by an appropriate VA
physician or physicians to determine the extent to which the
veterans service-connected disabilities caused or contributed to
bringing about his death. The basis for the stated conclusions
should be fully explained.

5. If the claim is found not to be well grounded, or if it is found
to be well grounded but cannot be allowed on the merits, a
supplemental statement of the case should be prepared and the
appellant and her representative should be given a reasonable
period of time for reply.

Thereafter, the claim should be returned to the Board for further
review on appeal, if in order. No action is required of the
appellant until she receives further notice. The purpose of this
remand is to obtain additional information. The Board does not
intimate any factual or legal conclusions as to the outcome
ultimately war-ranted in this appeal.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

8 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Veterans Appeals for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1999)(Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

G. H. SHUFELT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 9 -



